 
Exhibit 10.1
 
CREE, INC.
 
MANAGEMENT INCENTIVE PLAN
 
Fiscal Year 2003 Plan
 
The following Management Incentive Plan (the “Plan”) is adopted by Cree, Inc.
(the “Company”) for its fiscal year ending June 29, 2003:
 
1.  Purpose:    The purpose of the Plan is to motivate and reward excellent
performance, to attract and retain outstanding senior management personnel, to
create a strong link between strategic and corporate operating plans and
individual performance, to achieve greater corporate performance by focusing on
results, not activities, and to encourage teamwork at the highest level within
the organization. The Plan rewards participants with a cash bonus payment based
on their contribution towards the attainment of corporate and individual
performance goals. The bonus payment is calculated as a percentage of base
salary and the target award percentage varies according the position level.
 
2.  Eligibility:    Eligible participants include the Chairman, the Chief
Executive Officer and senior level managers of the Company who report directly
to the Company’s Chief Executive Officer. Participation shall be determined
solely by the Chief Executive Officer.
 
3.  Plan Awards:
 
3.1  Target Award Levels:    The target award level represents the award for
100% achievement of objectives. The target awards are expressed as a percentage
of salary and vary based on the position of the participant. The actual target
award amount is determined by multiplying the participant’s base salary by the
target award percentage. The target award is calculated on the base annual
salary as of the payout date. Based on actual performance, a participant can
earn between 0% to 100% of their target award.
 
3.2  Determination of Awards:    For the positions of Chairman and Chief
Executive Officer, awards are based 100% on achieving predetermined corporate
goals. Awards for all other eligible positions are determined based on
performance against measures in two categories: Corporate and Individual.
Corporate goals are weighted at 60% of the individuals total award payout.
Individual goals are weighted at 40% of the individual’s total award payout.
 
3.3  Corporate Measures:    The Corporate performance measures and corresponding
goals are based on meeting or exceeding revenue targets for the current fiscal
year and meeting or exceeding net profit targets (excluding goodwill) for the
current fiscal year. This is measured and paid annually to coincide with the
fiscal year end.
 
3.4  Individual Measures:    Individual performance measures are established at
the beginning of each fiscal quarter. For each performance measure a performance
goal (as a percentage) is determined. Performance goals are standards for
evaluating success associated with a specific performance measure and are
expressed as either Minimum or Target goals. Minimum performance goals are the
lowest level of competent performance that is eligible for the award.
Performance at the minimum performance level will yield an award which is 25% of
the target award. Target performance goals are the expected level of
performance. Performance at the target performance level will yield an award
which is equal to the target award. Performance below the minimum performance
level will not be eligible for an award. Each participant, in conjunction with
the Chief Executive Officer, will develop a minimum of three (3) performance
measures specific to their unit’s performance.



--------------------------------------------------------------------------------

4.  Other Provisions:
 
4.1  Performance Threshold:    In order to be eligible for an award performance
thresholds as determined by the Chief Executive Officer must be met. Without
limiting the foregoing, the corporate-level incentive component will not be paid
if revenue and net profit targets for the fiscal year are not met.
 
4.2  Termination of Employment:    If a participant’s employment terminates
prior to the end of an award period on account of death, disability under the
Company’s long-term disability plan, or retirement, the award will be calculated
on a pro rata basis based on the number of months employed during the period. If
a participant terminates during the award period for other reasons that those
stated above, no award will be made. Any participant whose employment is
terminated for cause after the end of the award period but prior to the payment
of an award will forfeit any unpaid award.
 
4.3  New Hires:    Participants who participate for part of the award period
will receive a pro rata portion of the award based on the number of months of
employment with the Company.
 
4.4  Exceptions:    In order to ensure that the Company’s best interests are
met, the amount of a payment on an award otherwise calculated in accordance with
this Plan can be increased, decreased or eliminated, at any time prior to
payment, in the sole discretion of the Chief Executive Officer, except than no
change with respect to any award to the Chairman, the Chief Executive Officer or
any officer of the Company shall be made without Compensation Committee
approval.
 
4.5  Amendment; Termination:    The Plan can be amended, modified or terminated
at any time by the Company without prior notice to participants.
 
4.6  Earned Upon Payment:    No amounts shall be considered earned by any
participant under the Plan until it is received by the participant from the
Company.



2